In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                         No. 07-22-00126-CV


                      SAENGDAVONE SOUVANNASANE, APPELLANT

                                                   V.

                                JENNY SISOMBATH, APPELLEE

                            On Appeal from the 231st District Court
                                    Tarrant County, Texas
             Trial Court No. 231-694444-21, Honorable Jesus Nevarez, Jr., Presiding

                                         October 31, 2022
                                MEMORANDUM OPINION
                        Before QUINN, C.J., and PARKER and DOSS, JJ.


        Appellant, Saengdavone Souvannasane, proceeding pro se, appeals from the trial

court’s Default Protective Order. 1 Appellant’s brief was due September 26, 2022, but

was not filed. By letter of October 4, 2022, we notified appellant that the appeal was

subject to dismissal for want of prosecution, without further notice, if a brief was not




        1Originally appealed to the Second Court of Appeals, this appeal was transferred to this Court by
the Texas Supreme Court pursuant to its docket equalizations efforts. See TEX. GOV’T CODE ANN. § 73.001.
received by October 14. To date, appellant has neither filed a brief nor had any further

communication with this Court.

       Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP. P.

38.8(a)(1), 42.3(b).

                                                      Per Curiam




                                           2